                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ROBERT J. BUECHEL,

                   Plaintiff,

      v.                                           Case No. 18-cv-288-pp

NANCY BOWENS, et al.,

                   Defendants.


     ORDER DISMISSING CASE UNDER CIVIL LOCAL RULE 41(c) FOR
          PLAINTIFF’S FAILURE TO DILIGENTLY PURSUE IT


      On March 11, 2019, the court ordered that by the end of the day on

March 25, 2019, the plaintiff must provide the court with an accurate mailing

address; the order warned the plaintiff that if he did not provide his current

address by the deadline, the court would dismiss the case for the plaintiff’s

failure to diligently prosecute it. Dkt. No. 30 at 5. The court sent the order to

the plaintiff at W6905 Shady Brook Circle, Fond du Lac, Wisconsin, 54935. Id.

The postal service has not returned the order as undeliverable, leading the

court to assume that the plaintiff received the order.

      The plaintiff filed this complaint over a year ago. Dkt. No. 1. The court

has not heard anything from the plaintiff since May 31, 2018—ten months ago.

The plaintiff has not provided the court (or, apparently, the defendants) with an

accurate address for him. The court concludes that the plaintiff no longer




                                         1
wishes to proceed with the case. As the court told the plaintiff it would, the

court will dismiss the case.

      The court ORDERS that the complaint is DISMISSED without prejudice

under Civil L.R. 41(c) for the plaintiff’s failure to diligently pursue it. The court

will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 3rd day of April, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          2
